Case 1:18-cv-05775-ERK-TAM Document 30-6 Filed 04/22/19 Page 1 of 2 PageID #: 235




                           EXHIBIT F
 Case 1:18-cv-05775-ERK-TAM Document 30-6 Filed 04/22/19 Page 2 of 2 PageID #: 236



                  Voynow, Bayard, Whyte and Company, LLP
                              1210 Northbrook Drive, Suite 140
                                    Trevose, PA 19053
                                admin@voynowbayard.com
                                       215-355-8000




07/31/2017                                             Client: 5276

STAR AUTO SALES OF QUEENS COUNTY LLC                   Invoice:       3201
DIBIA STAR FIAT
206-26 NORTHERN BLVD
BAYSlDE, NY 11361


PROFESSIONAL SERVICES:
                                                                             2,275.00
    FINAL BILLING FOR WORK COMPLETED ON
    DECEMBER 31,2016 CLOSING OF THE
    BOOKS, PREPARATION OF TAX
    WORKPAPERS AND PREPARATION OF
    FEDERAL, STATE AND CITY PARTNERSHIP
    TAX RETURNS.




                                                          Invoice Total      $2,275.60
